Nunez, J.
(dissenting). In my view petitioners’ application to construct and operate a 208-bed health-related facility in the Bronx should have been granted. The application was denied on the basis that petitioners lacked the necessary financial resources needed for the project (Public Health Law, § 2801-a, subd 3, par [c]). The application was filed by three partners, Louis and Rose Farkas and Herman Stern. It was approved by the Regional Council and by the State Hospital Review and Planning Council. It was disapproved, following a plenary hearing, by respondent Public Health Council, upon its hearing officer’s report that petitioners did not have sufficient funds to build the facility.
The hearing officer found that petitioners would be required to supply equity capital of $792,000; that Louis and Rose Farkas had a net worth of $879,892. Notwithstanding such findings, showing that Farkas’ assets alone were more than sufficient to meet the cash requirements of the project, the hearing officer recommended disapproval of the application stating that Stern had not demonstrated his net worth and that Farkas would have to supply nearly all of his net worth in order to finance Stern. I see nothing wrong in such arrangement. Farkas testified that he and his wife would contribute the necessary capital and that Stern would contribute his expertise and know-how. Neither the statute, nor the regulations, require equal shares of capital from each partner. It requires only a showing of the "financial resources of the proposed institution” (Public Health Law, § 2801-a, subd. 3) in this case, the Partnership. The application was recommended for approval by the first two of the three agencies required to pass thereon. These two agencies recommended approval on their findings that (1) there is a public need for the facility, (2) the good character, competence and standing of the applicants and (3) the adequate financial resources and the source of future revenues for the institution (Public Health Law, § 2801-a, subd. 3). There is no reasonable basis for the hearing officer’s disapproval recommendation. It not only goes counter to the approval of the two mentioned prestigious agencies, his disapproval flies directly in the face of his own findings. I would annul the determination appealed from and grant the petition.